Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 1 of 14 PageID #: 1131




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  ANNIE OAKLEY ENTERPRISES INC., et al.,              )
                                                      )
                               Plaintiffs,            )
                                                      )
                          v.                          )       No. 1:19-cv-01732-JMS-MJD
                                                      )
  AMAZON.COM, INC.,                                   )
                                                      )
                               Defendant.             )




                     ORDER ON DEFENDANT'S MOTION TO COMPEL


         This matter is before the Court on the motion to compel filed by Defendant Amazon.com,

  Inc. ("Amazon") [Dkt. 76]. For the reasons set forth below, the Court GRANTS Amazon's

  motion. In addition, the Court DENIES Plaintiffs' related Emergency Motion for Protective

  Order [Dkt. 88].

                                             I. BACKGROUND

         Plaintiff Renee Gabet is the owner of United States Trademark Registration No.

  2,549,750 in connection with perfumes, body oils, room fragrances and essential oils for

  personal use and Trademark Registration No. 3,990,283 in connection with shampoos, hair

  conditioners, body soaps, and body powders. The registered mark, "RISE 'N SHINE," is used on

  products sold by Plaintiff Annie Oakley Enterprises, Inc., which is owned by Gabet. Plaintiffs

  allege in their Amended Complaint that Defendants Rise N Shine Online, LLC, and Eric Young
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 2 of 14 PageID #: 1132




  sold products on Amazon's website and elsewhere that infringed upon the trademarks owned by

  Plaintiffs. [Dkt. 12.]

          In May 2020, Plaintiffs settled their claims against Rise N Shine Online and Eric Young

  and those claims were dismissed with prejudice. [Dkt. 64.] The claims against Amazon remain.

                                      II. APPLICABLE LAW

         Amazon argues in the instant motion that Plaintiffs' response to several of its discovery

  requests are deficient. A party may seek an order to compel discovery when an opposing party

  fails to respond to discovery requests or provides evasive or incomplete responses. Fed. R. Civ.

  P. 37(a)(2)-(3). The burden “rests upon the objecting party to show why a particular discovery

  request is improper.” Kodish v. Oakbrook Terrace Fire Protection Dist., 235 F.R.D. 447, 449-50

  (N.D. Ill. 2006). When a party raises objections to discovery requests, the objecting party bears

  the burden to explain precisely why its objections are proper given the broad construction of the

  federal discovery rules. In re Aircrash Disaster Near Roselawn, Inc. Oct. 31, 1994, 172 F.R.D.

  295, 307 (N.D. Ill. 1997); see also Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478

  (N.D. Ind. 2009). Thus, general objections to discovery requests that merely recite boilerplate

  language without explanation do not meet this burden, and courts within the Seventh Circuit

  consistently overrule them or entirely disregard such. See Novelty, Inc. v. Mountain View Mktg.,

  265 F.R.D. 370, 375 (S.D. Ind. 2009) (‘“general objections’ made without elaboration, whether

  placed in a separate section or repeated by rote in response to each requested category, are not

  ‘objections’ at all—and will not be considered”). As other district courts in the Seventh Circuit

  have noted, “[m]aking general objections is a dangerous practice, as the party who offers such

  general objections runs the risk of having them summarily denied.” Avante Int’l Tech., Inc. v.

  Hart Intercivic, Inc., 2008 WL 2074093, at *2 (S.D. Ill. 2008).
                                                   2
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 3 of 14 PageID #: 1133




                                           III. DISCUSSION

           Amazon argues that Plaintiffs' responses to its Interrogatories Nos. 3 and 6, Requests for

  Production Nos. 3, 5, 6, 8, and 21, and Request for Admission No. 41 are inadequate. The Court

  will address the parties' arguments with regard to each of these discovery requests, in turn,

  below.

           A. Interrogatory No. 3

           Amazon's Interrogatory No. 3 reads as follows:

           Set forth plaintiffs’ contentions why laches does not bar its alleged trademark
           infringement claims against Amazon, including when plaintiffs first became
           aware of Amazon’s alleged infringement of the Asserted Trademarks, all facts
           and reasons plaintiffs waited until August 26, 2019 to name Amazon in this action,
           and any reason(s) why these circumstances do not bar plaintiffs’ trademark claims
           under the laches doctrine.

  [Dkt. 77-2 at 6.] Plaintiffs initially gave the following response:

           Objection, the request is premature and calls for legal conclusions. Laches is an
           affirmative defense, and Amazon has not identified the facts it alleges support its
           application. Subject to the objection, Plaintiffs asserted their claims against
           Amazon within a reasonable time, especially considering that Plaintiffs attempted
           to reach a settlement with the other co-defendants on terms that would forbid
           supplying Amazon with further infringing products.

  [Dkt. 77-5 at 6.] Plaintiffs served a supplemental response on July 20, 2020, which added the

  following statement to their answer:

           Plaintiffs tried to get Amazon to stop infringing without resorting to litigation by
           notifying Amazon of its infringement, but Amazon failed to stop infringing. This
           left Plaintiffs with no alternative but to seek redress through litigation.




  1
   The issues raised in the instant motion regarding Request for Admission No. 5 will be resolved
  by the Court's ruling on Plaintiffs' subsequently filed motion to withdraw relating to that request
  [Dkt. 78], which is not yet ripe for resolution.
                                                    3
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 4 of 14 PageID #: 1134




  Amazon argues that Plaintiffs' response "is inadequate at least because it never specifies when

  plaintiffs learned of Amazon’s purported infringement." [Dkt. 77 at 11.] Amazon further notes

  that:

          Amazon’s interrogatory seeks from plaintiffs any factual basis they have for
          arguing that laches is not applicable to plaintiffs’ purported claims against
          Amazon, including when plaintiffs first learned of Amazon’s alleged infringement
          of the asserted trademarks by the accused products. This date, in particular, is a
          critical fact at issue in this case. Plaintiffs’ answer is non-responsive to the laches
          issue posed in the interrogatory, and does not state a date by when they first
          learned of the alleged infringement by Amazon.

  [Dkt. 77 at 12-13] (footnote omitted) (emphasis in original).

          In their response brief, Plaintiffs do not assert any objection to Interrogatory No. 3; they

  simply note that their supplemental response to Interrogatory No. 1 "states when Plaintiffs first

  learned of Amazon’s infringement of the Asserted Trademarks." [Dkt. 79 at 2.] Plaintiffs offer

  no explanation for why they believe a response to another interrogatory, which is not

  incorporated by reference in their response to Interrogatory No. 3, satisfies their obligation to

  respond to Interrogatory No. 3. It does not. Plaintiffs further argue that Amazon is improperly

  interpreting Interrogatory No. 3 as asking when Plaintiffs first learned of Amazon’s alleged

  infringement of the asserted trademarks by the accused products, when, in Plaintiffs' view, it

  asks a different question—when Plaintiffs first became aware of Amazon’s alleged infringement

  of the Asserted Trademarks—which is the question Plaintiffs answered in Interrogatory No. 1.

  That argument is baseless; Interrogatory No. 3 clearly and unequivocally seeks information

  relevant to Amazon's laches defense in this case, which necessarily limits its scope to the

  accused products in this case and does not include products that are not implicated by Plaintiffs'

  claims in this case. In addition, Plaintiffs wholly fail to address their failure to set forth the

  factual basis for their defense to Amazon's affirmative defense of laches as requested by
                                                     4
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 5 of 14 PageID #: 1135




  Interrogatory No 3. Amazon is entitled to that information as well.2 Amazon's motion to compel

  accordingly is GRANTED as to Interrogatory No. 3. Within fourteen days of the date of this

  Order, Plaintiffs shall completely and unequivocally respond to Interrogatory No. 3, including

  providing the date Plaintiffs first became aware of Amazon's alleged infringement of the asserted

  trademarks by the accused products and setting forth the factual basis for Plaintiffs' response to

  Amazon's laches defense and an explanation of why those facts support Plaintiffs' response.

         B. Interrogatory No. 6

         Amazon's Interrogatory No. 6 reads: "Set forth plaintiffs’ revenues on a quarterly basis

  for each of Plaintiffs’ Products since July 1, 2012." [Dkt. 77-2 at 7.] In their Supplemental

  Response, Plaintiffs stated:

         Plaintiff does not know and cannot calculate its revenues on a quarterly basis for
         each of Plaintiffs Products since July 1, 2012. To the extent Plaintiff obtains this
         information, it will supplement this answer. Plaintiff also objects to the
         interrogatory as not relevant and not proportional to the needs of the case,
         considering the importance of the issues at stake in the action, the amount in
         controversy, the parties’ relative access to relevant information, the parties’
         resources, the importance of the discovery in resolving the issues, and whether
         the burden or expense of the proposed discovery outweighs its likely benefit.
         Plaintiffs do not track revenues by Product, and have changed accounting systems
         during the timeframe specified in the interrogatory.




  2
    While not mentioned in Plaintiffs' response brief, the Court notes that Plaintiffs objected in
  their response to Interrogatory No. 3 that the interrogatory was "premature and calls for legal
  conclusions. Laches is an affirmative defense, and Amazon has not identified the facts it alleges
  support its application." [Dkt. 77-9 at 7.] However, Federal Rule of Civil Procedure 33(a)(2)
  specifically provides that “[a]n interrogatory is not objectionable merely because it asks for an
  opinion or contention that relates to fact or the application of law to fact.” That is precisely what
  Interrogatory No. 3 does. Nor was it premature for Amazon to ask Plaintiffs to set forth their
  contentions regarding laches; Plaintiffs were obligated to set forth those contentions based on the
  information they had at the time, and supplement their answer as necessary as new information
  was obtained during the course of discovery.

                                                   5
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 6 of 14 PageID #: 1136




  [Dkt. 77-9 at 9-10.]

         Plaintiffs do not mention their proportionality objection in their response brief and have

  not, in any event, properly supported it. In considering matters of proportionality, Rule 26(b)

  directs courts to consider “the importance of the issues at stake in the action, the amount in

  controversy, the parties’ relative access to relevant information, the parties’ resources, the

  importance of discovery in resolving the issues, and whether the burden or expense of the

  proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Plaintiffs have

  provided no analysis of these factors and no specific information regarding what the burden and

  expense of compiling the information necessary to respond to Interrogatory No. 6 would be.

  Accordingly, Plaintiffs' proportionality objection is overruled. Plaintiffs also object on

  relevance grounds; again, they do not raise that objection in their brief. That objection also is

  overruled; Plaintiffs allege in their Amended Complaint that they have "sustained damage to

  their . . . sales." [Dkt. 12 ¶ 75.] Clearly, then, information about those sales is relevant and

  discoverable.

         What Plaintiffs argue in their response to the instant motion is that they do not have, and

  cannot calculate the information sought in Interrogatory No. 6, while at the same time

  suggesting that Amazon "can obtain information regarding sales through deposition testimony."

  But Plaintiffs have alleged lost sales in this case, so they must have a factual basis for that

  allegation. There is no way for Plaintiffs to demonstrate that they have lost sales for their

  products if they do not know what their sales of the products at issue actually were. Amazon is

  entitled to the information that Plaintiffs have regarding those sales. Accordingly, Amazon's

  motion is GRANTED with regard to Interrogatory No. 6. Within fourteen days of the date of

  this Order, Plaintiffs shall provide a complete and unequivocal response to Interrogatory No. 6.
                                                    6
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 7 of 14 PageID #: 1137




          C. Request for Production No. 5

          Amazon's Request for Production No. 5 seeks:

          All documents relating to when each of Plaintiffs’ Products were first sold, first
          offered for sale, and first appeared in any advertising or marketing.

  [Dkt. 77-4 at 7.] Plaintiffs initially responded to this request by referring Amazon to "documents

  responsive to Request No. 1." [Dkt. 77-7 at 7.] In their supplemental response, Plaintiffs added

  "see supplemental documents produced herewith." [Dkt. 77-10 at 7.] Thus, Plaintiffs did not

  object to this document request; rather, they assert that they have produced all responsive

  documents and that "[a]t most, this request calls for three documents for each product," i.e. a

  document showing when each product was first sold, when each product was first offered for

  sale, and when each product first appeared in any advertising or marketing. In fact, the request is

  not so limited, as it requests "all documents relating to" each of these events for each product.

  Amazon's motion is GRANTED; Plaintiffs shall search for and produce all such documents,

  including, but not limited to, documents discussing each product's introduction to the

  marketplace and the initial marketing or advertising plan for each product. This production shall

  occur within fourteen days of the date of this Order.

          D. Request for Production No. 6

          Amazon's Request for Production No. 6 seeks the following:

          Documents sufficient to show all marketing and advertising, including all
          marketing and advertising channels, of each of Plaintiffs’ Products, including
          catalogs, order forms, print media, advertising, website and social media copy,
          paid promotional uses, products given away for free, distributed at a discount, or
          distributed with other incentives.

  [Dkt. 77-4 at 7.] Plaintiffs' initial response read:


                                                     7
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 8 of 14 PageID #: 1138




         Objection. Request No. 6 is overly broad and burdensome as it seeks “all”
         documents and information that is not relevant to Plaintiff’s claim and is not
         proportional to the needs of the case, and because the term “sufficient to show” is
         vague. Plaintiffs’ priority of use over Defendants is not an issue in this case.
         Without waiving any objections, please see Exhibit 1 to the Complaint.

  [Dkt. 77-7 at 7.] Plaintiffs have since produced some additional responsive documents.

  However, Amazon argues that Plaintiffs

         have produced only a trivially small set of responsive documents: approximately
         45 pages of web pages and email advertising, many of which are very recent, that
         do not reflect that the marks were in use at the time plaintiffs represented they
         were in use in their trademark applications, particularly with regard to the
         shampoos, conditioners, and body soaps claimed in plaintiffs’ second trademark
         application. No catalogs, print media, or social media have been produced,
         although plaintiffs have not stated that they lack any social media presence. And
         no document evidencing when products bearing the second trademark were first
         sold has been produced.

  [Dkt. 77 at 21] (citations omitted). In response, Plaintiffs argue:

         This request calls for every advertisement that Plaintiffs ever ran for over twenty
         years. That is an overly broad and burdensome request, and Plaintiffs objected
         on that basis. Plaintiffs have provided a sampling of advertisements and
         documents showing types of advertisements and distribution through various
         channels. Those already-produced documents are sufficient for this overly broad
         and burdensome request.

  [Dkt. 79 at 5-6.] Plaintiffs fail to explain why they believe the request is overly broad, and

  therefore have waived that objection. With regard to their burdensomeness objection, a party

  resisting discovery on the basis of undue burden must show with specificity that the discovery

  requests are issue are objectionable. See, e.g. Fair Oaks Dairy Farms, 2012 WL 3138108 at *3

  (“Dairy Farms has not pointed to a single discovery request that it alleges would be overly

  burdensome. . . . Dairy Farms simply states that the discovery would be burdensome and

  expensive without greater detail. The insufficiencies are fatal to its request.”); Bitler Inv.

  Venture II, LLC v. Marathon Ashland Petroleum LLC, 2007 WL 1164970 at *4 (N.D. Ind.

                                                    8
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 9 of 14 PageID #: 1139




  Apr.18, 2007) (quotation omitted) (“[I]f a party is to resist discovery as unduly burdensome, it

  must adequately demonstrate the nature and extent of the claimed burden by making a specific

  showing as to how disclosure of the requested documents and information would be particularly

  burdensome.”). This showing typically requires affidavits or other evidence supporting a party’s

  assertions of burden. See, e.g., Jenkins v. White Castle Mgmt. Co., 2014 WL 3809763 at *2

  (N.D. Ill. Aug.4, 2014) (“What is required is affirmative proof in the form of affidavits or record

  evidence.”); Burton Mech. Contractors, Inc. v. Foreman, 148 F.R.D. 230, 233 (N.D.Ind.1992)

  (“An objecting party must specifically establish the nature of any alleged burden, usually by

  affidavit or other reliable evidence.”). Plaintiffs have failed to make the requisite showing here.

  Accordingly, their objections are overruled, and Plaintiffs shall respond fully and completely to

  this document request within fourteen days of the date of this Order.

         E. Request for Production No. 3

         In Document Request No. 3, Amazon seeks "[a]ll documents relating to, considered, or

  reviewed in the course of the prosecution of the Asserted Trademarks." [Dkt. 77-4 at 6.]

  Plaintiffs argue that they have fully responded to this document request by producing the full

  prosecution history for each trademark. It is simply not the case that all documents that are

  responsive to this request would necessarily be contained in the publicly available trademark file

  history. For example, communications between Plaintiffs and their trademark counsel or internal

  communications between Plaintiffs' employees regarding the trademark prosecution process

  would be responsive because they relate to the prosecution of the trademarks. 3 All such



  3
    Plaintiffs' assertion that communications with Plaintiffs' trademark counsel and trademark
  search results were not requested by Amazon, see [Dkt. 79 at 7], is baffling. Clearly to the extent
  that such communications relate to the trademark prosecution and such search results were
                                                   9
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 10 of 14 PageID #: 1140




  documents, and all other documents that are responsive to Request for Production No. 3, shall be

  produced or, if privileged, listed on a privilege log within fourteen days of the date of this

  Order.

           F. Request for Production No. 8

           Amazon's Request for Production No. 8 requests "[a]ll Documents related to the

  selection, adoption, origin, any inspiration, creation, and design of the Asserted Trademarks."

  [Dkt. 77-4 at 8.] Plaintiffs' response reads as follows:

           Objection. Request No. 8 is overly broad and burdensome as it seeks information
           that is not relevant to Plaintiffs’ claim and is not proportional to the needs of the
           case. Defendants do not claim to be senior users of the marks at issue. Without
           waiving any objections, please see Exhibits 1-3 to the Amended Complaint and
           the documents produced herewith.

  [Dkt. 77-7 at 8.] Plaintiffs provide no further explanation of these objections in their response

  brief and, in fact, do not address this document request directly. These unsupported boilerplate

  objections accordingly are overruled. Plaintiffs shall search for and produce all responsive

  documents to Request for Production No. 8 in their possession or control within fourteen days

  of the date of this Order.

           G. Request for Production No. 21

           Amazon's Request for Production No. 21 seeks the following:

           All Documents, including any drafts thereof, concerning or relating to the
           ownership of, chain of title to, and/or grant of rights in the Asserted Trademarks,
           including, without limitation, assignments, recordations, transfers of title or
           ownership, license agreements, proposed license agreements, covenants not to
           sue, releases, settlement agreements, or authorizations or permissions to use or
           practice any of the Asserted Trademarks.


  obtained and reviewed in conjunction with the trademark prosecutions, they would constitute
  "documents relating to, considered, or reviewed in the course of the prosecution of the Asserted
  Trademarks," which is what is sought in Request for Production No. 3.
                                                 10
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 11 of 14 PageID #: 1141




  [Dkt. 77-4 at 11.] Plaintiffs did not assert any objections to this request, but they have not

  produced their settlement agreement with the Rise N Shine Online Defendants in this case,

  arguing that it is not responsive to this document request because it does not concern or relate to

  "the ownership of, chain of title to, and/or grant of rights in the Asserted Trademarks." The

  Court disagrees. The request plainly seeks settlement agreements relating to the asserted

  trademarks. Plaintiffs also argue that the Rise N Shine Online settlement agreement is not

  relevant to this case, but that argument is without merit. The agreement could be relevant to this

  case in any number of ways, the most obvious of which is that it may contain a release broad

  enough to cover Amazon, inasmuch as Amazon's liability in this case depends solely on Rise N

  Shine Online products being sold via Amazon's website. 4 Plaintiffs shall produce the Rise N

  Shine Online settlement agreement and any other assignments, recordations, transfers of title or

  ownership, license agreements, proposed license agreements, covenants not to sue, releases, and

  settlement agreements relating to the Asserted Trademarks, and any authorizations or

  permissions to use or practice any of the Asserted Trademarks, within fourteen days of the date

  of this Order.




  4
   Plaintiffs argue that Amazon cannot assert the affirmative defense of release because the
  deadline for amending pleadings, which was in February 2020, has passed. As Amazon aptly
  notes, that argument is absurd. The settlement with Rise N Shine Online did not occur until May
  2020, and Amazon does not yet have the settlement agreement and therefore could not yet base
  any affirmative defense on it. Obtaining new information that forms the basis of a new claim or
  affirmative defense is the quintessential example of good cause to amend a pleading after the
  deadline has expired.
                                                  11
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 12 of 14 PageID #: 1142




         In light of this ruling, Plaintiffs' Emergency Motion for Protective Order [Dkt. 88], which

  seeks to prevent Amazon from obtaining the Rise N Shine Online settlement agreement via a

  third-party subpoena, is DENIED. 5

         H. Request for Admission No. 4

         In Request for Admission No. 4, Amazon asks Plaintiffs to "[a]dmit that plaintiffs do not

  have evidence of actual confusion between the Plaintiffs’ Products and the Accused Products."

  [Dkt. 77-3 at 5.] Plaintiffs' supplemental response reads as follows:

         Objection, the request is irrelevant, vague and misleading to the extent it is
         directed toward “actual confusion” as actual confusion is not a mandatory element
         of Plaintiffs’ claims; one factor in determining infringement and unfair
         competition is “likelihood of confusion.” Moreover, discovery is ongoing.
         Amazon has provided documents showing its sales of 195,790 Accused Products
         made in 181,932 shipments. Plaintiffs continue to investigate the confusion
         associated with those transactions. In addition, Amazon has produced document
         AMZ-AO_000000021 which appear [sic] to include a subset of its
         communications with others regarding the Accused Products, and a multiplicity
         of those communications reference confusion. Moreover, the US Trademark
         Office already found that Defendant Rise N Shine Online’s use of RISE N SHINE
         was likely to cause confusion with Plaintiffs’ mark. The request is denied.

  [Dkt. 77-6 at 7.] Plaintiff's objections are without merit and are overruled; the request is not

  vague or misleading, and evidence of actual confusion is certainly relevant to the claims in this

  case, even if it is not an element of any of those claims. See, e.g., Sorensen v. WD-40 Co., 792

  F.3d 712, 726 (7th Cir. 2015) (listing "any evidence of actual confusion" as one "especially

  important" factor used to determine likelihood of confusion). The Court agrees with Amazon

  that Plaintiffs' discussion of the likelihood of confusion in their response to Request for




  5
   The Court notes that Amazon has agreed to re-serve the subpoena in question on August 7,
  2020, to give Plaintiffs' counsel the seven-days notice to which they are entitled pursuant to
  Local Rule 45-1.
                                                   12
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 13 of 14 PageID #: 1143




  Admission No. 4 renders their denial of the request equivocal. Evidence of the likelihood of

  confusion is not relevant to whether there has been actual confusion, and it was not appropriate

  for Plaintiffs to conflate the two issues in their response. Accordingly, within fourteen days of

  the date of this Order, Plaintiffs shall serve a response to this request that is limited to the

  question that is asked: whether the Plaintiffs have any evidence of actual confusion between

  Plaintiffs’ Products and the Accused Products.

                                         IV. CONCLUSION

         For the reasons and to the extent set forth above, Amazon's motion to compel [Dkt. 76] is

  GRANTED and Plaintiffs' related Emergency Motion for Protective Order [Dkt. 88] is

  DENIED. Plaintiffs shall provide the discovery responses ordered above within fourteen days

  of the date of this Order. Amazon shall file any motion for fees related to the motion to compel

  within fourteen days of the date of this Order.

         SO ORDERED.



         Dated: 7 AUG 2020




                                                    13
Case 1:19-cv-01732-JMS-MJD Document 97 Filed 08/07/20 Page 14 of 14 PageID #: 1144




  Distribution:

  Service will be made electronically on all
  ECF-registered counsel of record via email
  generated by the Court’s ECF system.




                                               14
